
	
		I
		111th CONGRESS
		1st Session
		H. R. 1093
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for an increase in the maximum level of fees authorized to be charged by
		  representatives with respect to claims of entitlement to past-due benefits and
		  to require cost-of-living adjustments to such level of authorized
		  fees.
	
	
		1.Increase in maximum level of
			 fees authorized to be charged by representatives with respect to claims of
			 entitlement to past-due benefits and annual adjustments to such level of
			 authorized fees
			(a)In
			 generalSection 206(a)(2)(A)
			 of the Social Security Act (42 U.S.C. 406(a)(2)(A)) is amended—
				(1)in clause
			 (ii)(II), by striking $4,000 and inserting
			 $6,264.50; and
				(2)in
			 the matter following clause (iii), by striking The Commissioner of
			 Social Security may and all that follows through such
			 date. and inserting the following: The Commissioner of Social
			 Security shall adjust annually (after 2009) the dollar amount set forth in
			 subclause (II) of clause (ii) under procedures providing for adjustments in the
			 same manner and to the same extent as adjustments are provided for under
			 section 215(i)(2)(A), except that any amount so adjusted that is not a multiple
			 of $0.10 shall be rounded to the nearest multiple of $0.10..
				(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to fees to be recovered to compensate for
			 services with respect to claims of entitlement to past-due benefits on which
			 final determinations are made by the Commissioner of Social Security on or
			 after the date of the enactment of this Act.
			
